DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 6, 8 – 11, and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0252718 to Kristani (Kristani) in view of US Patent Application Publication No. 2018/0038302 to Kanno et al. (Kanno); US Patent Application Publication No. 2018/0328246 to Mikami et al. (Mikami); and US Patent Application Publication No. 2016/0290209 to Ogimura et al. (Ogimura).
In Reference to Claim 1
Kristani teaches (see Kristani and Figs. 3 – 5 and 9 below):
A method comprising:
Introducing air (Fig. 3 – reference character 6) into the combustor (8),

Combusting at least a portion of the fuel from the first fuel injection with the introduced air in the combustor,
Performing a first expansion in the combustor of the combusted fuel and air (Fig. 4 – reference character 12; paragraph [0087]),
Guiding exhaust gases produced during the first expansion to the expander (Fig. 3 – reference character 2) (as seen from Fig. 3 and paragraph [0079]), and
Performing a second expansion (Fig. 5 – reference character 26) of the exhaust gases in the expander (paragraph [0088]), wherein heat from the exhaust gases in the exhaust guide is at least partially converted into mechanical energy during the second expansion (paragraph [0079]),
Wherein the expander comprises a cylinder and a piston arranged to reciprocate in the cylinder, the piston being connected to a crankshaft of the engine system (as seen from Fig. 3).
Kristani does not teach the following which is taught by Kanno (see Kanno and Fig. 1 below):
Guiding the exhaust gases to a pre-expander exhaust treatment device (Fig. 1 – reference character 45) arranged in the exhaust guide (41), the pre-expander exhaust treatment device configured to perform an exhaust treatment process on the exhaust gases (Kanno paragraph [0060]), and

Wherein the pre-expander exhaust treatment device is further configured to store nitrogen oxides (NOx) found in the exhaust gases,
Wherein the exhaust treatment process includes a NOx reduction process which reacts fuel from the second fuel injection with air found in the exhaust gases and at least a portion of the stored NOx so as to produce nitrogen (N2) (paragraph [0060]), and
Wherein the NOx reduction process is performed each time an amount of the stored NOx reaches a predetermined NOx storage amount (paragraph [0014]).
Neither Kristani nor Kanno teach the following which is taught by Mikami (see Mikami and Fig. 8 below):
The second fuel injection provided as a secondary fuel injection, using a post combustion fuel injector (Fig. 8 – reference character 6) different from the main fuel injector, directly into the exhaust guide (2), wherein the post combustion fuel injector receives fuel from the fuel source (Mikami paragraph [0043]).
Neither Kristani, Kanno, nor Mikami teach the following which is taught by Ogimura (see Ogimura and Fig. 2 as annotated by the Examiner below):
The exhaust guide (Fig. 2 – reference characters 28, 28A, 30) comprising an inert internal surface (44) (Ogimura paragraph [0033]).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Lastly, it would have been obvious to have applied the teaching of Ogimura to incorporate an inert glass surface layer onto an internal surface of the exhaust guide within the internal combustion engine system of Kristani, as modified by Kanno and Mikami, since it would improve the insulating ability of the tube body which enables the temperature of the catalyst support to be raised effectively as taught by Ogimura (paragraph [0046]).


In Reference to Claim 2
Kristani does not teach the following which is taught by Kanno:
In addition to all the limitations of claim 1 discussed above, wherein the NOx reduction process further produces ammonia (NH3) (Kanno paragraph [0060]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to produce ammonia when reducing the stored NOx within the internal combustion engine system of Kristani since it would enable a further reduction of NOx remaining in the exhaust gases when the remaining NOx reacts with the ammonia in a downstream SCR catalyst as taught by Kanno (paragraph [0062]).

In Reference to Claim 3
Kristani does not teach the following which is taught by Kanno:
In addition to all the limitations of claim 2 discussed above, wherein the produced ammonia reacts with NOx found in the exhaust gases downstream from the pre-expander exhaust treatment device so as to produce nitrogen (Kanno paragraph [0062]).
In Reference to Claim 4
Kristani does not teach the following which is taught by Kanno:
In addition to all the limitations of claim 3 discussed above, wherein the reaction between the ammonia and the NOx is conducted in a post-expander 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to incorporate a post-expander exhaust treatment device downstream of the expander so as to react the produced ammonia with NOx remaining in the exhaust gases downstream of the pre-expander exhaust treatment device within the internal combustion engine system of Kristani since it would enable a further reduction of NOx remaining in the exhaust gases when the remaining NOx reacts with the ammonia in a downstream SCR catalyst as taught by Kanno (paragraph [0062]).

In Reference to Claim 5
Kristani does not explicitly teach the following which is taught by Kanno:
In addition to all the limitations of claim 1 discussed above, wherein the first fuel injection is controlled so as to provide a lean combustion (Kanno paragraph [0069]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to control the first fuel injection so as to provide a lean combustion within the internal combustion engine system of Kristani since it would reduce fuel consumption as taught by Kanno (paragraph [0002]).
In Reference to Claim 6
Kristani does not teach the following which is taught by Kanno:
In addition to all the limitations of claim 5 discussed above, wherein the second fuel injection is controlled so as to provide a substantially stoichiometric mixture of air and fuel when added to the exhaust gases (Kanno paragraph [0069]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to control the second fuel injection so as to provide a substantially stoichiometric mixture of air and fuel within the internal combustion engine system of Kristani since it would enable the stored NOx to be reduced as taught by Kanno (paragraph [0069]).

In Reference to Claim 8
Kristani does not teach the following which is taught by Kanno:
In addition to all the limitations of claim 1 discussed above, wherein the engine system further comprises an exhaust gas recirculation arrangement (Fig. 1 – reference character 43), wherein the method further comprises recirculating at least a portion of the exhaust gases to an air guide configured to introduce the air into the combustor (Kanno paragraph [0066]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to 

In Reference to Claim 9
Kristani teaches:
In addition to all the limitations of claim 1 discussed above, wherein the engine system further comprises a piston compressor (Fig. 3 – reference character 2) driven by the crankshaft, the piston compressor including a compressor inlet valve (Fig. 9 – reference character 40) configured to control the introducing of the air into the combustor via an air guide (as seen from Fig. 3 and Kristani paragraph [0079]).
In Reference to Claim 10
Kristani does not teach the following which is taught by Kanno:
In addition to all the limitations of claim 1 discussed above, wherein the exhaust treatment process is carried out in a first mode of operation of the engine system (Kanno paragraph [0086]) and, in a second mode of operation of the engine system, the first fuel injection is controlled so as to provide a lean combustion (paragraph [0069]), and
Wherein the engine system is operated in the first mode when a requested torque is below a predetermined threshold and the engine system is operated in 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to execute the exhaust treatment process while operating the engine system in a first mode and, in a second mode of operation of the engine system, controlling the first fuel injection so as to provide a lean combustion and the operating mode being determined based on a requested torque within the internal combustion engine system of Kristani since it would enable control of the release of ammonia from the SCR catalyst resulting from the NOx reduction control, while appropriately ensuring the execution of the NOx reduction control even when an adsorbed amount of ammonia in the SCR catalyst is large as taught by Kanno (paragraph [0005]).

In Reference to Claim 11
Kristani teaches:
A method comprising:
Introducing air (Fig. 3 – reference character 6) into the combustor (8),
Providing fuel into the combustor during a first fuel injection using a main fuel injector (7) receiving fuel from a fuel source (Kristani paragraph [0079]),
Combusting at least a portion of the fuel from the first fuel injection with the introduced air in the combustor,

Guiding exhaust gases produced during the first expansion to the expander (Fig. 3 – reference character 2) (as seen from Fig. 3 and paragraph [0079]),
Performing a second expansion (Fig. 5 – reference character 26) of the exhaust gases in the expander (paragraph [0088]),
Wherein the expander comprises a cylinder and a piston arranged to reciprocate in the cylinder, the piston being connected to a crankshaft of the engine system (as seen from Fig. 3), and
Wherein heat from the exhaust gases in the exhaust guide is at least partially converted to mechanical energy during the second expansion (paragraph [0079]).
Kristani does not teach the following which is taught by Kanno:
Guiding the exhaust gases to a pre-expander exhaust treatment device (Fig. 1 – reference character 45) arranged in the exhaust guide (41), the pre-expander exhaust treatment device configured to perform an exhaust treatment process on the exhaust gases (Kanno paragraph [0060]), and
Providing a second fuel injection after the first expansion into the exhaust guide upstream of the pre-expander exhaust treatment device (paragraph [0069]),

Wherein, in a second mode of operation of the engine system, the first fuel injection is controlled so as to provide a lean combustion and the second fuel injection is controlled so as to provide a substantially stoichiometric mixture of air and fuel when added to the exhaust gases (paragraph [0069]), and
Wherein the engine system is operated in the first mode when a requested torque is below a predetermined threshold and the engine system is operated in the second mode when the requested torque is at or above the predetermined threshold (paragraphs [0086] and [0093]).
Neither Kristani nor Kanno teach the following which is taught by Mikami:
The second fuel injection provided as a secondary fuel injection, using a post combustion fuel injector (Fig. 8 – reference character 6) different from the main fuel injector, directly into the exhaust guide (2), wherein the post combustion fuel injector receives fuel from the fuel source (Mikami paragraph [0043]).
Neither Kristani, Kanno, nor Mikami teach the following which is taught by Ogimura:
The exhaust guide (Fig. 2 – reference characters 28, 28A, 30) comprising an inert internal surface (44) (Ogimura paragraph [0033]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Lastly, it would have been obvious to have applied the teaching of Ogimura to incorporate an inert glass surface layer onto an internal surface of the exhaust guide within the internal combustion engine system of Kristani, as modified by Kanno and Mikami, since it would improve the insulating ability of the tube body which enables the temperature of the catalyst support to be raised effectively as taught by Ogimura (paragraph [0046]).


In Reference to Claim 14
Kristani does not explicitly teach the following which is taught by Kanno:
A control unit configured to perform the method of claim 1 (Fig. 1 – reference character 60; see rejection of claim 1 above).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kanno to implement the method of claim 1 via a control unit within the internal combustion engine system of Kristani since it would enable the engine system to purify NOx in exhaust gas as taught by Kanno (paragraph [0001]).

In Reference to Claim 15
Kristani teaches:
An internal combustion engine system comprising the control unit according to claim 14 (Kristani paragraph [0002]; see rejection of claim 14 above).
In Reference to Claim 16
Kristani teaches:
A vehicle comprising the engine system according to claim 15 (Kristani paragraph [0089]; see rejection of claim 15 above).


    PNG
    media_image1.png
    545
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    653
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    530
    562
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    527
    565
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    538
    712
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    466
    601
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    364
    469
    media_image7.png
    Greyscale

ANNOTATED BY EXAMINER
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Thus, the new rejection of claims under 35 U.S.C. 103, necessitated by applicant’s amendment, stands.
Applicant’s amendment with respect to the previous objection to claim 11 is approved and the objection is hereby withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JORGE L LEON JR/Primary Examiner, Art Unit 3746